Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .1
DETAILED ACTION
	While this is the fifth child application with Examiner Shahed Ahmed working on all of the parent applications, the instant application is being worked on by the undersigned Examiner due to the chemical structure limitations.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Numbers 13/760,301, 14/657,384, 15/293,744, 15/584,830, and 16/188,493, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112, first paragraph for one or more claims of this application.2  The instant application will be treated as a continuation-in-part and will be given a filing date of 12/21/20, as this is the date that the preliminary amendment adding the new matter is added.

Specification
the newly added subject matter as recited in the independent claims must be included in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (Chem. Asian J. 2012, 7, 133-142) as evidenced by Nakagawa et al. (US 2014/0138669) and Holzer et al. (Chemical Physics 2005, 308, 93-102). Ku et al. has a publication date of 10/13/2011.
Ku et al. teaches spiro-configured bipolar host materials for phosphorescent dopants.  The bipolar host materials include the compound DCzACN, which is evidenced by Nakagawa et al. as being a substance exhibiting thermally activated delayed fluorescence (TADF) (example 42, paragraph 0094).  The compound DCzACN cannot be represented by general formula (I) of the independent claims and therefore satisfies this negative limitation.  The phosphorescent dopants taught by Ku et al. includes Ir(ppy)3 which has an absorption spectrum shown in figure 3 of Holzer et al.  The lowest energy side absorption band of Ir(ppy)3 is approximately 500 nm as evidenced in figure 3 of Holzer et al.  Figure 2 of Ku et al. shows the room-temperature absorption and emission spectra of four bipolar host materials, including DCzACN, which is has a fluorescence emission maximum of 469 nm as shown in Table 1 of Ku et al.  The phosphorescence spectra (collected at 77 K) of DCzACN has a phosphorescence emission maximum of around 480 nm.3  Table 2 of Ku et al. shows electroluminescent performance of light-emitting devices comprising an anode, a hole transport region, an emissive region, an 3 as a phosphorescent dopant material.  As shown by Ku et al. and evidenced by Holzer et al., the fluorescence spectrum and the phosphorescence spectrum of DCzACN overlaps with the lowest energy size absorption band of Ir(ppy)3.  Additionally, the energy value of the fluorescence maximum of DCzACN (469 nm) is lower than the peak of the lowest energy side absorption band of Ir(ppy)3 which is shown to occur around 380 nm as shown in figure 3 of Ku et al.  As such, Ku et al. anticipates all of the limitations of independent claim 2 (which refers to the fluorescence spectrum of the TADF substance), independent claim 7 (which refers to the phosphorescence spectrum of the TADF substance), and independent claim 12 (which refers to both the fluorescence and phosphorescent spectra of the TADF substance).  The phosphorescent host material is an iridium complex, which anticipates the limitations of claims 3, 4, 8, 9, 13 and 14.  Device D4 of Ku et al. is both an electronic device and a lighting device which anticipates the limitations of claims 5, 6, 10, 11, 15 and 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 2, 3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8-10 of U.S. Patent No. 8,981,355. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘355 patent is drawn to a light-emitting element which comprises a light-emitting layer comprising a phosphorescent compound and a substance exhibiting thermally activated delayed fluorescence and the peak of the fluorescence spectrum of the TADF substance overlaps with the lowest energy side absorption band of the phosphorescent compound, and that the difference between these two peaks is 0.3 eV or less.  The limitation that the two peaks must be within 0.3 eV of each other can be applied to the limitation that (1) the energy value of a peak of the fluorescence spectrum is lower than an energy value of a peak of the lowest energy side absorption band by a value up to 0.3 eV, or that (2) the energy value of a peak of the fluorescence spectrum is higher than an energy value of a peak of the lowest energy side absorption band by a value up to 0.3 eV.  The former condition reads on the limitation of instant claim 2 regarding energy values.  Claim 8 of the ‘355 patent includes a light-emitting device; claim 9 include and electronic device, and claim 10 includes a lighting device.  Device limitations which include claims 1, 2 and 8, 1, 2 and 9, and 1, 2 and 10 are obvious in the ‘355 patent.  Independent claim 2 of the instant application is a combination of claims 1, 2 and 8 of the ‘355 patent; dependent claim 5 is a combination of claims 1, 2 and 9 of the ‘355 patent, and dependent claim 6 is a combination of claims 1, 2 and 10 of the ‘355 patent.  Additionally, claim 4 of the ‘355 patent reads on claim 3 of the instant application.  
Claims 7, 8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 and 18-20 of U.S. Patent No. 8,981,355 in the same was as described in the preceding paragraph.
Claims 12, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22 and 29-31 of U.S. Patent No. 8,981,355 in the same way as claims 2, 3, 5 and 6 described above.

Claims 2, 3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 13 and 16 of U.S. Patent No. 10,326,093. Although the claims at claim 2 of the ‘093 patent is drawn to a light-emitting element which comprises a light-emitting layer comprising a phosphorescent compound and a substance exhibiting thermally activated delayed fluorescence and the peak of the fluorescence spectrum of the TADF substance overlaps with an absorption spectrum of the phosphorescent compound, and that the difference between these two peaks is 0.3 eV or less.  The limitation that the two peaks must be within 0.3 eV of each other can be applied to the limitation that (1) the energy value of a peak of the fluorescence spectrum is lower than an energy value of a peak of the lowest energy side absorption band by a value up to 0.3 eV, or that (2) the energy value of a peak of the fluorescence spectrum is higher than an energy value of a peak of the lowest energy side absorption band by a value up to 0.3 eV.  The former condition reads on the limitation of instant claim 2 regarding energy values.  Claim 16 of the ‘093 patent includes a light-emitting device, which is also inherently both an electronic device (as recited in instant claim 5) and a lighting device (as recited in instant claim 6).  Device limitations which include claims 9, 10 and 16 are obvious in the ‘093 patent.  Independent claim 2 and dependent claims 5 and 6 of the instant application are a combination of claims 9, 10 and 16 of the ‘093 patent.  Additionally, claim 4 of the ‘355 patent reads on claim 13 of the instant application.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the earliest filing date of this patent family has a pre-AIA  date, the newly added limitations to the claims causes the instant application to be effectively filed under AIA  provisions.
        2 The newly added subject matter regarding general formula (1) is taken verbatim from claim 1 of US Pat. 7,993,760, which is cited on Applicants information disclosure statement of 8/18/20.  Additionally, general formula (1) reads on the only TADF host compound taught in Applicants originally filed disclosure, PIC-TRZ.
        3 While the phosphorescence spectrum is taken at 77 K, the limitation regarding phosphorescence behavior of the TADF substance is not limited by any temperature.  Moreover, room temperature would not likely shift the absorption maximum, but instead the resolution of the different absorption bands would be lost upon collecting the spectrum at room temperature.